DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1, 3, 5-18, and 20-23 as species in the reply filed on 01/11/2021 is acknowledged.
Claims 2, 4, and 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/22/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference 214 in figure 3B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds the 150 word length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
On Page 22, at the end of paragraph 0084, reference number 214 is stated as outer catheter proximal opening.  The reference number seems to be a typo and should read 314 as state earlier in paragraph 0084. 
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3, 12, 13, and 21-23  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorsey (US Patent US 5505710 A).
Regarding claim 1, Dorsey discloses an aspiration catheter system (Fig. 1-4) comprising: an outer catheter (Fig. 2, outer probe shaft 50) defining an outer catheter lumen (internal passageway 55, Col. 3, lns. 57-60) and an outer catheter distal opening (Fig. 2, second end 54); an inner catheter (Fig. 4, inner probe shaft 22) configured to be positioned within (Col. 3, lns. 57-63) the outer catheter lumen (internal passageway 55, Col. 3, lns. 57-60), the inner catheter (Fig. 2, inner probe shaft 22) defining an inner catheter lumen (Fig. 1, internal passageway 27), an inner catheter distal opening (Fig. 4, aperture 29), and a plurality of sidewall openings (Fig. 2, hole 28a-28d) proximal (Col. 3, lns. 37-40) to the inner catheter distal opening (Fig. 4, aperture 29); and an alignment element (Fig. 2, detent 20) configured to indicate a predetermined  position (Col. 4, lns. 
Regarding claim 3, Dorsey further discloses the aspiration catheter system of claim 1, wherein the alignment element (Fig. 2, detent 20) comprises an alignment structure (Fig. 2, detent 20) extending from the inner catheter (Fig. 2, inner probe shaft 22) and configured to engage (Col. 4, lns. 29-38) with a proximal end of the outer catheter (Fig. 2, outer probe shaft 50). 
Regarding claim 12, Dorsey further discloses the aspiration catheter system (Fig. 4) of claim 1, Dorsey further discloses wherein the sidewall openings (Fig. 4, hole 28a-28d) of the plurality of sidewall openings (Fig. 4, hole 28a-28d) are circumferentially distributed around an outer perimeter (Fig. 4, holes 28a-28d) of the inner catheter (Fig. 4, inner probe shaft 22).
Regarding claim 13, Dorsey further discloses the aspiration catheter system (Fig. 4) of claim 1, Dorsey further discloses wherein the sidewall openings of the plurality of sidewall 
Regarding claim 21, Dorsey further discloses an aspiration catheter system comprising: an outer catheter (Fig. 2, outer probe shaft 50) defining an outer catheter lumen (internal passageway 55, Col. 3, lns. 57-60) and an outer catheter distal opening (Fig. 2, second end 54); an inner catheter (Fig. 2, inner probe shaft 22) configured to be positioned within (Col. 3, lns. 57-63) the outer catheter lumen (internal passageway 55, Col. 3, lns. 57-60), the inner catheter (Fig. 2, inner probe shaft 22) defining an inner catheter lumen (Fig. 1, internal passageway 27), an inner catheter distal opening (Fig. 4, aperture 29), and a plurality of sidewall openings (Fig. 2, hole 28a-28d) proximal (Col. 3, lns. 37-40) to the inner catheter distal opening (Fig. 4, aperture 29); and an alignment element (Fig. 2, detent 20) configured to indicate a predetermined position (Col. 4, lns. 51-63) of the inner catheter (Fig. 2, inner probe shaft 22) relative to the outer catheter (Fig. 2, outer probe shaft 50) when the inner catheter (Fig. 2, inner probe shaft 22) is received within the outer catheter distal opening (internal passageway 55, Col. 3, lns. 57-60), wherein when the inner catheter (Fig. 4, hollow probe 22) is at the predetermined position (Col. 4, lns. 51-63), the aspiration catheter system defines: a first flow path of fluid from the outer catheter lumen through the outer catheter distal opening and the inner catheter distal opening to the inner catheter lumen (See Examiner’s Annotated Figure 1), a second flow path of the fluid from the outer catheter lumen through the outer catheter distal opening and at least a first sidewall opening of the plurality of sidewall openings to the inner catheter lumen (See Examiner’s Annotated Figure 2), and a third flow path of the fluid from the outer catheter 

    PNG
    media_image1.png
    275
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    282
    578
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 1 based on Figure 2 of Dorsey


    PNG
    media_image3.png
    275
    598
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    282
    578
    media_image4.png
    Greyscale

Examiner’s Annotated Figure 2 based on Figure 2 of Dorsey


    PNG
    media_image5.png
    275
    598
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    282
    578
    media_image6.png
    Greyscale

Examiner’s Annotated Figure 3 based on Figure 2 of Dorsey
Furthermore, the Examiner notes that the aspiration catheter system of Dorsey is capable of defining: a first flow path of fluid from the outer catheter lumen through the outer catheter distal opening and the inner catheter distal opening to the inner catheter lumen (See Examiner’s Annotated Figure 1 above), a second flow path of the fluid from the outer catheter 
Regarding claim 22, Dorsey discloses the aspiration catheter system of claim 21, and Dorsey further explains that the fluid used in the device is irrigated and aspirated there through (Col. 1, lns. 35-43 of Dorsey) in which would create positive pressure and negative pressure through the outer and inner catheter lumens as detailed in claim 21, but Dorsey does not explicitly state the use of an aspiration pump.  An aspiration pump is interpreted to be any source of negative pressure that causes fluid to flow and Dorsey discloses such fluid flow (Col. 1, lns. 35-43 of Dorsey).  Therefore, an aspiration pump is necessarily utilized with the device of Dorsey.
Regarding claim 23, Dorsey further discloses the aspiration catheter system of claim 22, Dorsey further discloses wherein when the inner catheter distal opening (Fig. 4, aperture 29 of Dorsey) is at least partially blocked (Col. 5, lns. 10-12 of Dorsey), the aspiration catheter system is configured to deliver the fluid from the outer catheter lumen to the inner catheter lumen through at least one of the second flow path (second flow path of claim 21) or the third flow path (third flow path of claim 21).
The Examiner notes that the wherein when the inner catheter distal opening (Fig. 4, aperture 29 of Dorsey) is at least partially blocked (Col. 5, lns. 10-12 of Dorsey), the aspiration catheter system of Dorsey is capable of delivering fluid from the outer catheter lumen to the inner catheter lumen through at least one of the second flow path (second flow path of claim 21) or the third flow path (third flow path of claim 21) as claim 23 provides functional language which the aspiration catheter system of Dorsey is capable of performing the function. 

Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 



Claim 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey (US Patent US 5505710 A).
Regarding claim 5, Dorsey discloses the aspiration catheter system of claim 1, Dorsey further discloses an outer catheter diameter is larger than the inner catheter (Col. 1, lns. 53-56).  Additionally, Dorsey discloses that there is a gap between the inner catheter and the outer catheter such that an O-ring acts as a seal and prevents any blood or debris from traveling through the outer probe shaft between the inner surface of shaft 50 and the outer surface of shaft 22 from ultimately entering the associated trumpet valve (Col. 5, lns. 31-41).  But, Dorsey 
	However, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to case the device of Dorsey to have an inner circumference of the outer catheter being between about 50 microns and about 200 microns greater than an outer circumference of the inner catheter since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Dorsey would not operate differently with the claimed circumference difference and since the inner catheter is intended to reside within the outer catheter with the inner circumference of the outer catheter being between about 50 microns and about 200 microns greater than an outer circumference of the inner catheter of the device would function appropriately having the claimed circumference difference.  Further, the applicant places no criticality on the range claimed, indicating simply that the circumference difference “may” be between the claimed range (paragraph [0064] of the specification from the current application). 
	Regarding claim 9, Dorsey discloses the aspiration catheter system of claim 1, Dorsey further discloses the inner catheter (Fig. 4, inner probe shaft 22) comprises a plurality of sidewall openings (Fig. 4, holes 28a-d) proximal (Col. 3, lns. 37-40) to its distal end (Fig. 4, end 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Brandeis to have the distal-most sidewall opening of the plurality of sidewall openings positioned between about 0.5 cm and about 10 cm proximal to the inner catheter distal opening since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Brandeis would not operate differently with the claimed distance between the inner catheter distal opening and the distal-most sidewall opening and since the sidewall opening is intended to reside proximal to the inner catheter distal opening the device would function appropriately having the claimed distance.  Further, the applicant places no criticality on the specific limitation of the claimed range, indicating simply that the distal-most opening of the plurality of sidewall openings “may” be positioned between about the claimed range (paragraph [0072] of the current application).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey (US Patent US 5505710 A) in view of Mallaby (US PGPub 20100204712 A1).
Regarding claim 10, Dorsey discloses the aspiration catheter system (Fig. 1-4) of claim 1, and Dorsey discloses further an aspiration catheter device (Fig. 1-4) where fluid is flowing through the outer catheter lumen (See Examiner’s Annotated Figure 1) and receive fluid through the inner catheter lumen (See Examiner’s Annotated Figure 1), but does not explicitly state a fluid circulation system is coupled to a proximal portion of the outer catheter and a proximal portion of the inner catheter, wherein the fluid circulation system is configured to deliver fluid through the outer catheter lumen and receive fluid through the inner catheter lumen.
However, Mallaby teaches this limitation of a fluid circulation system (paragraph [0081] of Mallaby) is coupled to a proximal portion of the outer catheter (paragraph [0081] of Mallaby) and a proximal portion of the inner catheter (paragraph [0081] of Mallaby), and wherein the fluid circulation system is configured to deliver fluid through the outer catheter lumen (paragraph [0081] of Mallaby) and receive fluid through the inner catheter lumen (paragraph [0081] of Mallaby).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Dorsey with the teachings of a fluid circulation system is coupled to a proximal portion of the outer catheter and a proximal portion of the inner catheter, wherein the fluid circulation system is configured to deliver fluid through the outer catheter lumen and receive fluid through the inner catheter lumen of Mallaby in order to provide consistently safe procedures, thereby reducing the risk of distal embolization, hemorrhage or vessel damage (paragraph [0070] of Mallaby).
Regarding claim 11, Dorsey in view of Mallaby teaches the aspiration catheter system of claim 10, Dorsey does disclose that a fluid is used in the aspiration catheter system (Col. 3, lns. 51-55 of Dorsey), but Dorsey does not disclose wherein the fluid comprises saline.
However, Mallaby teaches that the fluid used in an aspiration catheter system comprises of saline (paragraph [0061] of Mallaby).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Dorsey in view of Mallaby to incorporate the teachings the fluid comprising saline of Mallaby for the purpose of using a physiologically compatible solutions and the risk of adverse effects accompanying administration of the agent to the patient are eliminated (paragraph [0071] of Mallaby).
	
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sutton (US Patent 6398754) in view of Fox (US Patent 5562612).
Regarding claim 1, Sutton discloses an aspiration catheter system (Fig. 2) comprising: an outer catheter (Fig. 2, sleeve 26) defining an outer catheter lumen (Fig. 2, annular passage 44) and an outer catheter distal opening (Fig. 2, distal end 40); an inner catheter (Fig. 2, hollow needle 32) configured to be positioned within (paragraph [4]) the outer catheter lumen (Fig. 2, annular passage 44), the inner catheter (Fig. 2, hollow needle 32) defining an inner catheter lumen (paragraph 6), and a plurality of sidewall openings (Fig. 2, port 34 and bypass port 50) proximal to the inner catheter distal end (Fig. 2, end 36); and an alignment element (Fig. 2, snap fittings 108) configured to indicate a predetermined  position (paragraph 16) of the inner catheter (Fig. 2, hollow needle 32) relative to the outer catheter (Fig. 2, sleeve 26) when the inner catheter (Fig. 2, hollow needle 32) is received within the outer catheter distal opening (Fig. 2, distal end 40), wherein when the inner catheter (Fig. 2, hollow needle 32) is at the predetermined position (paragraph 16), at least one sidewall opening (Fig. 2, bypass port 50) of 
However, Fox teaches this limitation of the inner catheter contains an inner catheter distal opening (Fig. 2, front edge 154 of Fox) for the purpose of disintegration of the lens tissue into two or more manageable sections (Col. 7, lns. 5-8 of Fox) and the vacuum from the aspiration of the fluid continuously pulls the small particles of natural lens tissue in a rotation-like motion towards the vacuum (Col. 7, lns. 16-19 of Fox).  Furthermore, this has the effect of drawing fragmented portions of the lens that are further away from the front surface toward the  front surface to be more effectively disintegrated at those surfaces (Col. 7, lns. 18-22 of Fox).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Sutton with the teachings of an inner catheter distal opening of Fox for the purpose of disintegration of the lens tissue into two or more manageable sections (Col. 7, lns. 5-8 of Fox) and the vacuum from the aspiration of the fluid continuously pulls the small particles of natural lens tissue in a rotation-like motion towards the vacuum (Col. 7, lns. 16-19 of Fox).  Furthermore, this has the effect of drawing fragmented portions of the lens that are further away from the front surface toward the  front surface to be more effectively disintegrated at those surfaces (Col. 7, lns. 18-22 of Fox).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (US Patent 6398754) in view of Fox (US Patent 5562612) as applied to claim 1 above, and further in view of  Takase (US Patent 5248297).
Regarding claim 6, Sutton in view of Fox teaches the aspiration catheter system of claim 1, but Sutton in view of Fox does not teach wherein at least one sidewall opening of the plurality of sidewall openings comprises a one-way valve configured to permit flow of fluid into the inner catheter lumen.
However, Takase teaches this limitation wherein at least one sidewall opening (Fig. 2, porthole 16 of Takase) of the plurality of sidewall openings (Fig. 2, porthole 16 and suction mouth 13 of Takase) comprises a one-way valve (Fig. 2, relief path 31 of Takase, also see col. 4, ln. 6-7 of Takase) configured to permit flow of fluid (Col. 3, ln 67-Col. 4, ln 10 of Takase) into the inner catheter lumen (Fig. 2, suction passage 11 of Takase) to provide a relief path or pressure relief path when the pressure inside the supply tube is raised (Col. 4, ln. 6-10 of Takase) and further provide performing a smooth suction of the teared tissues out through the suction passage so that the surgical operation can be performed without a break (Col. 3, lns. 60-66 of Takase).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have to have modified the device of Sutton in view of Fox further with at least one sidewall opening of the plurality of sidewall openings comprising a one-way valve of Takase to provide a relief path or pressure relief path when the 
Regarding claim 7, Sutton in view of Fox in view of Takase teaches the aspiration catheter system of claim 6, Takase further teaches wherein the one-way valve (Fig. 2, relief path 31 of Takase, also see col. 4, ln. 6-7 of Takase) is configured to open in response to a differential pressure (Col. 3, ln 67-Col. 4, ln 10 of Takase) between the outer catheter lumen and the inner catheter lumen being greater than or equal to a predetermined threshold value (Col. 4, ln. 6-10 of Takase).  
The Examiner notes claim 7 discusses an intended use for a one-way valve of being configured to open in response to a differential pressure between the outer and inner catheter lumens being greater than or equal to a predetermined threshold value.  The prior art of Takase inherently possess the functionality defined limitations of the claimed apparatus, such as a safety valve, a relief valve or the like (Col. 4, lns. 6-7 of Takase) is used to permit fluid to pass through a relief path when a pressure difference occurs (Col. 4, ln. 6-10 of Takase).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sutton (US Patent 6398754) in view of Fox (US Patent 5562612) in view of Takase (US Patent 5248297) as applied to claim 1 above, and further in view of Fenton (US Patent 5224938).
Regarding claim 8, Sutton in view of Fox in view of Takase teaches the aspiration catheter system of claim 6, Takase further teaches wherein the one-way valve (Fig. 2, relief path 31 of Takase, also see col. 4, ln. 6-7 of Takase) positioned at the sidewall openings (Fig. 2, porthole 16 of Takase), but Takase does not teach a one-way valve comprises a duckbill valve, a slit valve, or a flexible flap.  
However, Fenton teaches this limitation, specifically, wherein the one-way valve (Fig. 4b, valve assembly 12’ of Fenton) comprises a flexible flap (Fig. 4b, flap portion 24 of Fenton) to provide an easy way to manufacture, an easy way to install into the patient, and a reliable cut-off of reverse flow that limits the possibility of leakage (Col. 1, lns. 49-55 of Fenton).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Sutton in view of Fox in view of Takase by substituting the flexible flap one-way valve of Fenton with the one-way valve of Takase to achieve a predictable result of permitting fluid flow when a pressure differential exists (abstract of Fenton).
Allowable Subject Matter
Claim 14-20 are allowable.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed method of introducing an aspiration catheter system into the vasculature of a patient.
A close prior art of record is Dorsey (US Patent US 5505710 A)
Regarding claim 14, Dorsey fails to reach among all the limitations or render obvious a method, comprising: introducing at least a portion of an outer catheter and an inner catheter of an aspiration catheter system into vasculature of a patient, the aspiration catheter system comprising: the outer catheter defining an outer catheter lumen and an outer catheter distal opening; the inner catheter defining an inner catheter lumen, an inner catheter distal opening, and a plurality of sidewall openings proximal to the inner catheter distal opening; and an alignment element configured to indicate a predetermined position of the inner catheter relative to the outer catheter when the inner catheter is received within the outer catheter distal opening; positioning the inner catheter within the outer catheter lumen at the predetermined position such that at least one sidewall opening of the plurality of sidewall openings remains positioned within the outer catheter lumen and at least one other sidewall opening of the plurality of sidewall openings is positioned distal to the outer catheter distal opening; and delivering a fluid through the outer catheter lumen and through at least one of: the outer catheter distal opening into the vasculature of the patient, or at least one sidewall opening of the plurality of sidewall openings into the inner catheter lumen.
Dorsey discloses the aspiration catheter system (Fig. 1-4) comprising: the outer catheter (Fig. 2, outer probe shaft 50) defining an outer catheter lumen (internal passageway 55, Col. 3, lns. 57-60) and an outer catheter distal opening (Fig. 2, second end 54); the inner catheter (Fig. 2, inner probe shaft 22) defining an inner catheter lumen (Fig. 1, internal passageway 27), an inner catheter distal opening (Fig. 4, aperture 29), and a plurality of sidewall openings (Fig. 2, hole 28a-d) proximal (Col. 3, lns. 37-40) to the inner catheter distal opening (Fig. 4, aperture 29); and an alignment element (Fig. 2, detent 20) configured to indicate a predetermined 
In contrast, the device of Dorsey is utilized is clearing of different depth levels of blood located at the operative field, suction of tissue and other debris, or the use of suction and irrigation to move or dissect various organs or adhesions at or near the operative filed (Col. 1, lns. 25-29).
Another close prior art of record is Mallaby (US 201000204712 A1).
Regarding claim 14, Mallaby fails to reach among all the limitations or render obvious a method, comprising: introducing at least a portion of an outer catheter and an inner catheter of an aspiration catheter system into vasculature of a patient, the aspiration catheter system comprising: the outer catheter defining an outer catheter lumen and an outer catheter distal opening; the inner catheter defining an inner catheter lumen, an inner catheter distal opening, and a plurality of sidewall openings proximal to the inner catheter distal opening; and an alignment element configured to indicate a predetermined position of the inner catheter 
Mallaby discloses a method of introducing at least a portion of an outer catheter (See Examiner’s Annotated Figure 4 above) and an inner catheter (See Examiner’s Annotated Figure 4 above) of an aspiration catheter system (Fig. 1) into vasculature of a patient (Fig. 5, patient vasculature 12), the aspiration catheter system comprising: the outer catheter (See Examiner’s Annotated Figure 4 above) defining an outer catheter lumen (See Examiner’s Annotated Figure 4 above); the inner catheter (See Examiner’s Annotated Figure 4 above) defining an inner catheter lumen(See Examiner’s Annotated Figure 4 above), an inner catheter distal opening (Fig. 5, aspiration orifice 96), and a plurality of sidewall openings (See Examiner’s Annotated Figure 4 above) proximal to the inner catheter distal opening (Fig. 5, aspiration orifice 96) 
In contrast, Mallaby doesn’t disclose an outer catheter distal opening, an alignment element configured to indicate a predetermined position of the inner catheter relative to the outer catheter when the inner catheter is received within the outer catheter distal opening; positioning the inner catheter within the outer catheter lumen at the predetermined position such that at least one sidewall opening of the plurality of sidewall openings remains positioned .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUKE J. EFTA/Examiner, Art Unit 3783         
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783